Electronically Filed
                                                 Supreme Court
                                                 SCWC-XX-XXXXXXX
                                                 06-MAY-2019
                                                 01:12 PM



                     SCWC-XX-XXXXXXX

      IN THE SUPREME COURT OF THE STATE OF HAWAII


 HSBC BANK USA, NATIONAL ASSOCIATION, AS TRUSTEE FOR THE
BENEFIT OF THE CERTIFICATE HOLDERS OF NOMURA HOME EQUITY
  LOAN, IN ASSET-BACKED CERTIFICATES, SERIES 2006-FM-2,
              Respondent/Plaintiff-Appellee,

                           vs.

         MARK MARCANTONIO, and GWEN MARCANTONIO,
Petitioners/Defendants/Cross-Claim Defendants-Appellants,

                           and

                       ALINA NAULT,
             Petitioner/Defendant-Appellant,

                           and

                      MC&A, INC.,
  Respondent/Defendant/Cross-Claim Plaintiff-Appellee,

                           and

  STATE OF HAWAII, HAWAII HEALTH SYSTEMS CORPORATION,
   dba MAUI MEMORIAL MEDICAL CENTER, and DIRECTOR OF
        DEPARTMENT OF TAXATION, STATE OF HAWAII,
            Respondents/Defendants-Appellees.


     CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
         (CAAP-XX-XXXXXXX; CIV. NO. 13-1-0718(3))
       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Petitioners/Defendants-Appellants Mark Marcantonio,

Gwen Marcantonio, and Alina Nault’s application for writ of

certiorari filed on March 25, 2019, is hereby accepted, and will

be scheduled for oral argument.    The parties will be notified by

the appellate clerk regarding scheduling.

          DATED:   Honolulu, Hawaii, May 6, 2019.

                                  /s/ Mark E. Recktenwald
                                  /s/ Paula A. Nakayama
                                  /s/ Sabrina S. McKenna
                                  /s/ Richard W. Pollack
                                  /s/ Michael D. Wilson




                                  2